On February 11th, 1867, the Supreme Court reversed the decision of the Court below in the following opinion :
Read, J.:
There are two Acts of Assembly passed 14th March, 1857, (P. L. 93), and 24th April, 1857 (P. L. 304), requiring elections to be held in the cases of a division of a township, and of the erection of a new township, under the first act in a case of a division “of a township, the ballots are to be for division or against divisiou,” and under the second act in the case of the erection of a new .township the ballots are to be “for a new township, or against a new township.”
The proceedings in this case might well mislead a layman, for . in some portions it looks like a case of division and in others like that of the erection of a new township, which was no doubt the real object of the whole proceeding. The order for the election is very vague and conveys no very definite idea of the question and the return of the election officers shows clearly that a mistake was made by the majority against the new township in voting as if it were against the division of the township. This error can only be cured by setting aside this election and the final decree based upon it; in the order for a new election, if the Court should make one, the order should contain a proper reference to the provisions of the Act of Assembly showing how the ballots should be written or printed and the words they should contain.
Decree reversed and procedendo awarded.